Citation Nr: 0719884	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  00-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service-connection for demyelinating 
polyneuropathy with impotency.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to July 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The disability at 
issue has been characterized as demyelinating polyneuropathy 
with impotency to reflect the veteran's contentions.  In 
October 2003, the claim was remanded for the RO to schedule a 
Travel Board hearing.  In December 2003, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is of record.  In July 2004, this matter was remanded 
for additional development.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's demyelinating polyneuropathy with impotency is 
related to service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's 
demyelinating polyneuropathy with impotency.  8 U.S.C.A. §§ 
1101, 1110, 1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim; however, as the decision below grants 
the benefit sought, the Board finds no reason to belabor the 
impact of the VCAA on this matter.  In March 2006, the 
veteran was notified regarding disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)).  

Factual Background

No pertinent abnormalities were noted on the veteran's 
induction examination or in associated medical history.  His 
separation examination and medical history report are silent 
for complaints, findings, or diagnoses related to 
demyelinating polyneuropathy or impotency.

The veteran's service personnel records show that he served 
in Vietnam from June 1969 to July 1970.

1962 to 1998 private medical records include a January 1971 
record that reflects the veteran was given Halotestin.  A 
November 1988 record made reference to the veteran's 
testosterone level.  An October 1990 letter from Dr. L. M., a 
urologist, indicates that recent tests were negative and he 
suggested that the veteran see a specialist.  Records in 1993 
begin to reflect complaints of difficult erections that had 
been ongoing for one year; the impression was impotence.  
February 1996 to May 1997 records continue to reflect 
treatment for erectile dysfunction.  In August 1998, he 
underwent surgery for low back disc herniation at L5-S1.  A 
November 1998 EMG revealed acquired predominantly 
demyelinating sensory motor polyneuropathy.

A November 1998 letter from J. R., a neurologist, notes the 
veteran's history of back surgery and subsequent numbness.  
He indicated that the veteran's examination was significant 
for mild sensory loss in the cutaneous distribution of the 
ulnar nerve on the left and he believed that there was likely 
mild left ulnar neuropathy at the elbow.  He found no 
unequivocal evidence to suggest a diffuse polyneuropathy, 
although there were some subtle changes in the nerve 
conduction studies that could suggest a mild subclinical 
polyneuropathy.  He added that the veteran did not have any 
clear risk factors such as diabetes or alcohol use to suggest 
the cause of the possible neuropathy.  
A December 1998 clinical evaluation note from R. T., a 
Clinical Associate Professor at the University of North 
Carolina's Neurosurgery Division, reflects that the veteran 
was status post low back disc surgery with poor results.  The 
veteran was neurologically intact except for some sensory 
disturbance.  He added that the fact that the veteran was 
impotent and had multiple nerve abnormalities by EMG, as yet 
unspecified, led him to believe that the veteran had a 
neuropathic process superimposed on an L5-S1 disc.  

On January 2000 VA Agent Orange examination, the veteran 
reported neurological symptoms of tingling and numbness and 
he complained of some impotence since Vietnam.  The 
impression included peripheral neuropathy.

A January 2000 statement from M. S., a neurosurgeon, reflects 
that the veteran had problems with bilateral leg pain since 
back surgery and a diagnosis of peripheral neuropathy.  He 
indicated acquired primary demyelinating polyneuropathy 
affected multiple nerves, and that since the veteran's was 
diffuse it was not consistent with a postsurgical condition 
that would effect only a very limited portion of the 
peripheral nervous systems and not give the diffuse findings 
found on his studies.  He opined that the veteran's lumbar 
disc surgery was not a proximate cause of his peripheral 
neuropathy.  He saw nothing in the veteran's work-up that 
would rule out toxic and metabolic causes for his peripheral 
neuropathy.

In a January 2000 statement, W. B., M. D. opined that there 
was no likely or conceivable connection between the veteran's 
spine related problems and their surgical treatment and the 
finding of a diffuse peripheral neuropathy.

A March 2000 statement from the veteran's sister indicates 
that the veteran had a tingling sensation in his left foot 
ever since he returned from Vietnam.

A May 2002 statement from Dr. W. A., Chief of the Neurology 
Department at the Fayetteville VA Medical Center, notes that 
the veteran believes that his polyneuropathies are related to 
Agent Orange exposure in Vietnam.  The physician indicated 
that the veteran's first symptoms of neuropathy were not 
recognized as such, and that he had problems with loss of 
feeling in his penis and subsequent erectile dysfunction.  He 
added that this was, and continued to be, neurogenic. 

An August 2002 statement from P. R., M.D., reflects that he 
treated the veteran in January 1971 for impotence and that he 
gave him an injection of testosterone.  

An August 2002 VA progress note by a nurse practitioner 
indicates the veteran had severe spine problems, that 
radiculopathy and neuropathy were related to toxic exposure, 
and that impotence was related to neuropathy that was 
diagnosed shortly after the veteran returned from Vietnam.  
She indicated that the veteran had documentation of impotence 
from the military and a note eight months after serving in 
Vietnam that made reference to impotence.  The assessment 
included neuropathy related to toxic exposure.

In an October 2002 statement, J. V., M.D., indicates that he 
reviewed the veteran's service medical records and opines 
that the veteran's current diagnosis of polyneuropathy is at 
least as likely as not due to defoliant exposure in Vietnam.

On February 2003 VA examination, the veteran reported that he 
had problems with impotence since 1970 and that he later 
developed tingling in the left hand and right foot.  Current 
symptoms included bilateral foot and hand numbness.  The 
diagnosis was demyelinating polyneuropathy 

In June 2003, Dr. J. V. explained the rationale for his 
earlier opinion, stating that the diagnosis was through 
exclusion.  He listed the numerous tests that were conducted 
to determine the possible cause of the veteran's 
polyneuropathy, and noted that all were negative.  He pointed 
out that the veteran was treated for impotence and 
polyneuropathy within six months of returning from Vietnam 
and that polyneuropathy has been proven to be caused by 
defoliants.  

A July 2003 letter from a VA neurology department nurse 
relates that the veteran was treated there for many years and 
that every possible cause of his neuropathy had been ruled 
out by the clinic, outside neurologists, and family doctors.  
She added that the veteran's impotence symptoms were reported 
within six months of returning from Vietnam and exposure to 
Agent Orange and that there was no cause for the impotence 
other than neuropathy.  She indicated that the veteran's 
circumstances fit the guidelines for presumptive diseases 
recognized by VA.  She opined that the veteran's neuropathy 
is more likely than not associated with Agent Orange 
exposure.

A May 2005 VA treatment record contains a physician's opinion 
that it was unusual for a 22 year old to suffer from erectile 
dysfunction and he guessed that since it occurred so close to 
returning from Vietnam it would somehow be related.  He was 
not sure if it was caused by Agent Orange, the veteran's 
neuropathy, or a psychogenic problem.  

On May 2005 VA neurological examination, nerve conduction 
studies were normal.  An EMG was normal and interpreted as 
showing no evidence of large fiber peripheral neuropathy 
affecting the lower extremities.  

In June 2005 the Chief of Neurology at a VA medical center 
(VAMC) examined the veteran and reviewed the claims file.  He 
indicated that the veteran's history and examination was 
suggestive of a distal, symmetric "small fiber" sensory 
peripheral neuropathy and that it was a very common condition 
in the United States with more than half of the cases 
"idiopathic".  The remaining cases were primarily due to 
diabetes or glucose intolerance.  He added that toxic 
neuropathies usually involved large fibers and were not 
likely to appear 28 years after exposure.

A July 2005 VA medical record indicates that the veteran 
could have some small fiber neuropathy that the prior nerve 
conduction study did not pick up.  

On May 2006 VA examination for impotency, the examiner 
reviewed the claims file and agreed with the VA doctor who 
indicated that it was unusual for a 22 year old to develop 
erectile dysfunction in the absence of diabetes.  He opined 
that given the time frame, it was reasonable to conclude that 
it may be related to Vietnam service.

Pursuant to the Board's referral of this case for a VHA 
medical opinion to determine the etiology of the veteran's 
peripheral neuropathy with impotence, a VA neurologist 
reviewed the claims file in May 2007 and opined that the 
peripheral neuropathy with impotence was at least as likely 
as not causally related to the veteran's presumed dioxin 
exposure.  The physician summarized the evidence to include 
various conflicting medical opinions.  He disagreed with the 
opinion expressed by a Chief of Neurology in June 2005 
regarding the onset of the polyneuropathy.  He opined that it 
developed as early as in 1972 (with impotence) or at least 
sometime in the 1970s (with left tingling).  As to the nature 
of the fiber involvement he agreed with the Chief Neurologist 
that toxic neuropathies tended to involve the large fibers.  
However, he pointed out that theVeterans and Agent Orange 
Update (in 2000) and the primary sources of dioxin-related 
neurotoxicity studies referred in the NAS update did not 
specifically specify the type of fiber.  Therefore, he 
concluded that the veteran's presentation of small fiber 
disease did not exclude toxic neuropathy (in this case from 
dioxin).  He believed there were doubts as to the bases for 
the Chief Neurologist's disassociation between presumed 
dioxin exposure and the veteran's polyneuropathy.

III. Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.   38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e). The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; and 
certain types of soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non- 
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's demyelinating polyneiropathy with impotency 
does not meet the definition of acute or subacute peripheral 
neuropathy (See 38 C.F.R. § 3.309(e), Note 2).  It is not 
among the listed diseases which may be service connected on a 
presumptive basis as due to Agent Orange exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  However, the veteran 
may still establish service connection for the disability by 
showing direct causation.  See Combee, supra.  Since the 
veteran served in Vietnam from 1969 to 1970, his exposure to 
Agent Orange is presumed.  While there is some evidence to 
the contrary, the Board finds that evidence supports a 
finding that the veteran's peripheral neuropathy with 
impotence is related to his Agent Orange exposure in Vietnam.  
In particular, a VHA consulting neurologist reviewed the 
entire record, addressed all the opinions already of record, 
and opined that the disability at issue, as likely as not, 
was related to the veteran's Agent Orange exposure.  The 
neurologist provided a thorough explanation of the rationale 
for the opinion, and explained why opinions to the contrary 
should be found less persuasive.  The Board finds this 
opinion highly probative of the matter at hand, and therefore 
concludes that service connection for the veteran's 
demyelinating polyneuropathy with impotency is warranted.


ORDER

Service connection for demyelinating polyneuropathy with 
impotence is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


